Citation Nr: 0301297	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1952 to June 
1956, with additional service in the Army National Guard 
from 1963 to 1992.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Fargo, North Dakota (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  During service in the Navy, the veteran was a gunners 
mate, wherein he operated firearms and large guns. 

3.  While on full duty in the Army National Guard, the 
veteran was an aircraft maintenance technician.
 
4.  Following service, the veteran was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.

5.  There is competent medical evidence of record causally 
relating the veteran's current bilateral hearing loss and 
tinnitus to his duties during his active service and while 
on full duty.



CONCLUSIONS OF LAW

1.   The veteran's bilateral hearing loss was incurred 
during his active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304, 3.306 (2002).

2.  The veteran's tinnitus was incurred during his active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5103A, 
5107(b), 5108 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete his claim.  
The rating decision, the statement of the case, and the 
supplemental statement of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, 
and the reason that his claim was denied.  The RO 
indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection and provided a detailed 
explanation of why service connection was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria 
for granting service connection, as well as other 
regulations pertaining to his service connection claims.  
Letters to the veteran, from the RO, notified the veteran 
as to what kind of information they needed from him, and 
what he could do to help his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
In this regard, the veteran's service records, service 
medical records, and private medical records have been 
obtained.  In addition, the veteran was afforded a VA 
examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the 
Board is satisfied that the requirements under the VCAA 
have been met.  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for 
bilateral hearing loss and for tinnitus.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.6(a) (2002).  The 
mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology 
after service is required to support the claim.  See 
38 C.F.R. § 3.303 (b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting 
evidence in light of the places, types, and circumstances 
of service, as evidenced by service records, the official 
history of each organization in which the veteran served, 
the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting 
in a current disability, was incurred or aggravated in 
active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2002).

The evidence of record consists of the veteran's service 
records, service medical records, and private medical 
records, as well as a VA examination report.  As noted 
above, service records reflect that the veteran served in 
the U.S. Navy as a gunner's mate, with expertise in 
firearms, from June 1952 to June 1956. He also served in 
the U.S. National Guard from April 1963 to January 1992.  
Reports of Separation and Record of Service from the 
National Guard indicate that the veteran's duties were as 
a tactical aircraft maintenance support and as a tactical 
aircraft maintenance technician.  He served on active duty 
for training and "special tours" of active duty for 
approximately 22 to 48 days in each year during this time 
period. 

Service medical records indicate that physical 
examinations dated at various intervals from 1952 to 1991 
found that the veteran was physically qualified.  A June 
1952 Report of Medical Examination for purposes of 
enlistment in the U.S. Navy shows that the veteran had a 
normal clinical evaluation of the ears and eardrums, and 
whisper voice hearing tests were 15 out of 15.  A May 1956 
Report of Medical Examination for purposes of separation 
from active service in the U.S. Navy again showed a normal 
clinical evaluation of the ears and eardrums, and whisper 
voice hearing test results of 15 out of 15.

An April 1963 Report of Medical History for purposes of 
enlistment in the Army National Guard indicates that the 
veteran denied ear trouble and use of a hearing aid.  A 
contemporaneous Report of Medical Examination for purposes 
of enlistment indicates that clinical evaluation of the 
veteran's ear canals and eardrums as normal.  Audiometric 
testing showed right ear pure-tone thresholds of -5 
decibels at 500, 1000, and 2000 Hertz, zero (0) decibels 
at 3000 Hertz, 5 decibels at 4000 Hertz, and 30 decibels 
at 6000 and 8000 Hertz.  Left ear pure-tone thresholds 
were -5 decibels at 500 and 1000 Hertz, -10 decibels at 
2000 Hertz, 5 decibels at 3000 Hertz, 20 decibels at 4000 
Hertz, 55 decibels at 6000 Hertz, and 50 decibels at 8000 
Hertz.
 
An April 1966 Report of Medical History for purposes of 
reenlistment in the Army National Guard indicates that the 
veteran denied ear trouble and use of a hearing aid.  The 
contemporaneous Report of Medical Examination indicates a 
normal clinical evaluation of the veteran's ear canals and 
eardrums.   Audiometric testing showed right ear pure-tone 
thresholds of 5 decibels at 500 Hertz, zero (0) decibels 
at 1000 and 2000 Hertz, 5 decibels at 3000 Hertz, 25 
decibels at 4000 Hertz, and 70 decibels at 6000 Hertz.  
Left ear pure-tone thresholds were 5 decibels at 500 
Hertz, -5 decibels at 1000 Hertz, zero (0) decibels at 
2000 Hertz, 10 decibels at 3000 Hertz, 5 decibels at 4000 
Hertz, and 60 decibels at 6000 Hertz.

A March 1969 Report of Medical Examination shows normal 
examination of the veteran's ear canals and eardrums.   
Audiometric testing showed right ear pure-tone thresholds 
of -10 decibels at 500, 1000, and 2000 Hertz, zero (0) 
decibels at 3000 Hertz, and 5 decibels at 4000 Hertz, and 
45 decibels at 6000 Hertz.  Left ear pure-tone thresholds 
were -10 decibels at 500, 1000, and 2000 Hertz, zero (0) 
decibels at 3000 and 4000 Hertz, and 45 decibels at 6000 
Hertz.

A February 1976 Report of Medical Examination shows normal 
clinical evaluation of the veteran's ear canals and 
eardrums.  Audiometric testing showed right ear pure-tone 
thresholds of zero (0) decibels at 500, 1000, and 2000 
Hertz, 20 decibels at 3000 Hertz, 35 decibels at 4000 
Hertz, and 70 decibels at 6000 Hertz.  Left ear pure-tone 
thresholds were zero (0) decibels at 500, 1000, and 2000 
Hertz, 10 decibels at 3000 Hertz, 20 decibels at 4000 
Hertz, and 50 decibels at 6000 Hertz.

A February 1979 Report of Medical Examination again showed 
normal clinical examination of the veteran's ear canals 
and eardrums.  Audiometric testing showed right ear pure-
tone thresholds of zero (0) decibels at 500, 1000, and 
2000 Hertz, 20 decibels at 3000 Hertz, 25 decibels at 4000 
Hertz, and 60 decibels at 6000 Hertz.  Left ear pure-tone 
thresholds were zero (0) decibels at 500, 1000, and 2000 
Hertz, 15 decibels at 3000 Hertz, 15 decibels at 4000 
Hertz, and 45 decibels at 6000 Hertz.

An April 1983 Report of Medical Examination indicates that 
audiometric testing revealed right ear pure-tone 
thresholds of 10 decibels at 500 Hertz, zero (0) decibels 
at 1000 and 2000 Hertz, 25 decibels at 3000 Hertz, 30 
decibels at 4000 Hertz, and 45 decibels at 6000 Hertz.  
Left ear pure-tone thresholds were zero (0) decibels at 
500 and 1000 Hertz, 10 decibels at 2000 Hertz, 15 decibels 
at 3000 Hertz, 40 decibels at 4000 Hertz, and 60 decibels 
at 6000 Hertz.  The examining provider noted that the 
veteran had decreased hearing in frequencies from 3000 to 
6000 bilaterally.

In February 1987, according to a Report of Medical 
Examination, audiometric testing revealed right ear pure-
tone thresholds of 5 decibels at 500 and 1000 Hertz, 10 
decibels at 2000 Hertz, 55 decibels at 3000 and 4000 
Hertz, and 90 decibels at 6000 Hertz.  Left ear pure-tone 
thresholds were 10 decibels at 500 and 1000 Hertz, 30 
decibels at 2000 Hertz, 35 decibels at 3000 Hertz, 50 
decibels at 4000 Hertz, and 70 decibels at 6000 Hertz.  
Clinical evaluation of the ears was normal.  The examining 
provider noted that the veteran had decreased hearing in 
the 3000 to 6000 frequencies, bilaterally.

A March 1991 Report of Medical Examination indicates that 
audiometric testing revealed right ear pure-tone 
thresholds of zero (0) decibels at 500 Hertz, 5 decibels 
at 1000 Hertz, 15 decibels at 2000 Hertz, 55 decibels at 
3000 Hertz, 60 decibels at 4000 Hertz, and 80 decibels at 
6000 Hertz.  Left ear pure-tone thresholds were zero (0) 
decibels at 500 Hertz, 10 decibels at 1000 Hertz, 20 
decibels at 2000 Hertz, 35 decibels at 3000 Hertz, 70 
decibels at 4000 Hertz, and 65 decibels at 6000 Hertz.  
The examining provider stated the veteran had decreased 
hearing bilaterally in the 3000 to 6000 frequencies.  

An April 2000 letter from an audiologist at the Dakota 
Clinic indicates that the veteran reported a history of 
poor hearing, beginning during his service.  He related 
that he was exposed to artillery fire and noise from 
aircraft.  He denied any ear pain, pressure or drainage, 
as well as surgeries to the ear.  He also denied tinnitus 
and dizziness.  The examining provider noted that the 
veteran had normal hearing through 1000 Hertz, sloping to 
a moderate-severe sensorineural hearing loss to 8000 Hertz 
and a speech discrimination score of 72 percent 
bilaterally.  The examiner opined that it was "more likely 
than not [that the veteran's noise exposure during 
service] has contributed to his current hearing loss."

The veteran was afforded a VA audiological examination in 
July 2000.  According to the report, the veteran 
complained of hearing loss, particularly where there is 
background noise and periodic bilateral tinnitus.  He also 
related that he was exposed to guns, airplanes, and 
explosions while in the Navy and National Guard.  He also 
reported recreational noise exposure from hunting, power 
tools, a motorcycle, a snowblower, and a lawnmower.  An 
audiogram revealed right ear pure-tone thresholds of 10 
decibels at 500  and 1000 Hertz, 35 decibels at 2000 
Hertz, 60 decibels at 3000 Hertz, and 65 decibels at 4000 
Hertz, with an average pure-tone threshold of 43.  Left 
ear pure-tone thresholds were 10 decibels at 500 Hertz, 15 
decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 55 
decibels at 3000 Hertz,  and 70 decibels at 4000 Hertz, 
with an average pure-tone threshold of 43.  Maryland CNC 
speech recognition scores were 96 percent bilaterally.  
The diagnosis was bilateral sensorineural hearing loss.  A 
summary of the audiogram indicated that the veteran had 
mild to moderate severe high frequency sensorineural 
hearing loss in both ears.  The examiner noted that the 
veteran's tinnitus was due to the same etiology as the 
veteran's hearing loss.

A September 2000 opinion by the Chief of Audiology of the 
VA Medical Center indicates that a review of the claims 
file revealed that the veteran did not have any hearing 
tests prior to 1963, that the veteran had normal hearing 
between 500 and 4000 Hertz in 1963, and that hearing tests 
after 1963 showed a continual change in the veteran's 
hearing.  The provider also noted that the veteran had a 
history of active military noise exposure from guns, 
airplanes, and explosions; National Guard noise exposure 
from aircraft engines and the flight line; and other noise 
exposure from hunting, power tools, a lawnmower, and 
motorcycles.  The provider opined that since the veteran's 
"hearing was within normal limits for the frequencies of 
500-4000 Hertz [in 1963,] it is less than likely that his 
hearing loss is a result of acoustic trauma while on 
active duty."  He further opined that "[s]ince his 
tinnitus is most likely due to his hearing loss . . , it 
is also less than likely that his tinnitus is due to his 
active duty service."

A May 2001 letter from M. T. Frisk, an audiologist, 
indicates that the veteran complained of hearing loss and 
tinnitus.  The veteran denied ear pain, dizziness, or 
discharge from either ear.  He reported a history of noise 
exposures from guns while aboard a ship in the Navy, where 
he wore a radio headset, without hearing protection.  He 
also reported that he worked on jet engines while in the 
National Guard, and that following his retirement from the 
National Guard, he worked on the grounds of a golf course.  
The veteran related that he wore ear protection during his 
service in the National Guard.  Mr. Frisk indicated that 
an audiological evaluation showed a normal tympanic 
membrane and ear canal.  Mr. Frisk also indicated that 
pure-tone findings showed normal hearing to 2000 Hertz, 
sloping to profound sensorineural hearing loss in the 
right ear and sloping to severe sensorineural hearing loss 
in the left ear.  Speech discrimination was 92 percent in 
the right ear and 88 percent in the left ear.  Tinnitus 
was matched at 6000 Hertz.  Mr. Frisk opined that the 
veteran's hearing loss had "the characteristics of a noise 
induced hearing loss with thresholds poorer in the higher 
frequencies and tinnitus matched at the maximum point of 
hearing loss."  Mr. Frisk also opined that the noise that 
the veteran "endured while in the Navy is . . . likely . . 
. the cause of his sensorineural hearing impairment."

In the veteran's May 2001 notice of disagreement, the 
veteran stated that he was a "gunners mate" while in the 
Navy, wherein he fired 40mm, 20mm, and 3-inch 38mm guns.  
He also stated that he was required to wear earplugs and 
earmuffs while exposed to engine noise while working as a 
technician in the National Guard. 

An October 2001 addendum by the Chief of Audiology at the 
VA Medical Center indicates that the provider reviewed the 
letter from Mr. Frisk, but found it to be based on the 
"history given to him by the veteran and the hearing test 
on the date [the veteran] was seen [by] Mr. Frisk."  He 
also noted that there was no new evidence regarding 
hearing tests from 1952 to 1956.  He concluded that 
"[s]ince the frequencies of 500 through 4000 are 
considered for rating and [the veteran's] hearing was 
within normal limits for rating [purposes in 1963,] it is 
less than likely that his hearing loss and tinnitus are a 
result of acoustic trauma suffered during his active 
military service."

A May 2002 VA Informal Conference Report indicates that 
the veteran reported that he did not have an audiogram 
when he separated from his Navy service in 1956, but that 
he did not have ear protection during this period of 
service.  The report also indicates that the opinion of 
the VA Chief of Audiology was unchanged.

As mentioned earlier, the veteran claims entitlement to 
service connection for bilateral hearing loss and 
tinnitus.  An award of service connection requires that 
the veteran incur a disease or disability during service.  
See 38 U.S.C.A. §§ 1110, 1131.  Based on the foregoing 
medical evidence and the entire record, the Board finds 
that the evidence establishes that the appellant's 
bilateral hearing loss and tinnitus were incurred during 
active service. 

In order to consider the veteran's hearing impaired, he 
must meet the requirements of 38 C.F.R. § 3.385.  Under 
38 C.F.R. § 3.385, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements 
for service connection are otherwise met . . . .").  

The Board observes that a review of the veteran's July 
2000 VA examination report, indicates that the veteran has 
auditory thresholds of at least 40 decibels or consistent 
auditory thresholds of at least 26 decibels in three 
frequencies in both ears, meeting the requirements of 
38 C.F.R. § 3.385.  In addition, the veteran's service 
medical records indicate that the veteran had hearing loss 
within the requirements of 38 C.F.R. § 3.385 during his 
National Guard service.  The Board finds it significant 
that the veteran was a gunners mate during his Naval 
service and an aircraft maintenance technician during his 
National Guard service, which is entirely consistent with 
the veteran's reported history of exposure to loud noise 
or acoustic trauma on an ongoing basis.  The medical 
evidence of record, in combination with the veteran's 
service records, while not providing a clear time of 
onset, indicates that the veteran's bilateral hearing loss 
likely resulted from his service in the Navy, and that it 
continued to worsen while the veteran was in the National 
Guard.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§§ 3.303, 3.6(a) (Service connection may only be granted 
for disease or injury incurred or aggravated during active 
duty or any period of active duty for training during 
which the individual was disabled or died from a disease 
or injury incurred or aggravated in the line of duty; or 
for any injury incurred during any period of inactive duty 
training in which the individual was disabled or died from 
an injury incurred or aggravated in the line of duty).  
See also 38 C.F.R. § 3.6(c)(4), (d)(4) (defining active 
duty for training to include full-time duty for National 
Guard and defining inactive duty for training to include 
duty other than full-time duty in the National Guard).  
Both Mr. Frisk and the veteran's other private audiologist 
concluded that the veteran's bilateral hearing loss was 
the result of the noise exposure that he incurred while 
performing his duties in the Navy and National Guard, as 
they both found that the noise from aircraft and from 
artillery fire contributed to his hearing loss.  
Furthermore, although the VA examiner felt that the 
veteran's hearing loss was not related to his service 
because his hearing loss was not cognizable for VA 
purposes in 1963, the veteran did, in fact, have hearing 
loss at the highest frequencies of 6000 and 8000 Hertz, 
which progressively worsened during his time in the 
National Guard, affecting his hearing at frequencies 
within the purview of 38 C.F.R. § 3.385.  Regardless, 
service connection is not prohibited by a finding that the 
veteran's hearing loss in 1963 did not fall within the 
requirements of 38 C.F.R. § 3.385, as the veteran clearly 
demonstrated that he had noise exposure and subsequent 
audiograms showed hearing loss within the minimum 
requirements of 38 C.F.R. § 3.385.  See Hensley at 160 (a 
veteran "may nevertheless establish service connection for 
a current hearing disability by submitting evidence that 
the current disability is causally related to service.").  
See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) 
(38 C.F.R. § 3.385 requires that a veteran, at the time of 
his claim, "suffe[r] from defective hearing as defined by 
the VA.").  Further, the Board finds that the history 
provided by the appellant to VA and to his treating 
audiologists to be credible and have significant probative 
value.  Accordingly, the Board finds that, resolving any 
remaining doubt in the appellant's favor, service 
connection is warranted for bilateral hearing loss. 

Additionally, the Board finds that the evidence of record 
establishes service connection for the appellant's 
tinnitus.  The medical evidence of record, in combination 
with the veteran's service records, clearly indicates that 
the veteran's tinnitus is related to his periods of 
service.  In this regard, the Board notes that the VA 
audiologist, in July 2000, found that the veteran's 
tinnitus was due to the same etiology, i.e., noise 
exposure, as the veteran's hearing loss.  Significantly, 
the Board finds that the medical evidence supports a 
causal relationship between the veteran's duties in the 
Navy and National Guard and his tinnitus, inasmuch as the 
veteran's noise exposure was also the only factor causally 
consistent with the veteran's current bilateral hearing 
loss.  As such, the Board finds that the veteran is 
entitled to service connection for his tinnitus, as it was 
incurred during service.

The Board acknowledges that the appellant did not incur 
his bilateral hearing loss and tinnitus due to a single 
injury or disease.  However, given the chronicity of the 
veteran's bilateral hearing loss and tinnitus, the 
dispositive analysis focuses on the veteran's duties and 
the repeated noise exposure in the Navy and over his many 
years of full-time duty in the National Guard.  Because 
the Board is concerned with the onset of the veteran's 
disorders, the Board notes that the veteran's Navy service 
medical records are entirely negative for audiometric 
testing or a diagnosis of bilateral hearing loss, but that 
there were several diagnoses of high frequency hearing 
loss during his National Guard physical examination 
reports.  The VA audiologist found that his tinnitus and 
bilateral hearing loss were likely incurred in the same 
time frame.  Under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is 
an approximate balance of positive and negative evidence 
in regard to material evidence.  Accordingly, the Board 
concludes that service connection is warranted for 
bilateral hearing loss and for tinnitus.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for bilateral 
hearing loss is granted.

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for bilateral 
tinnitus is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

